Petitioner failed to establish entitlement to such benefits by demonstrating that his loss of hearing was the natural and proximate result of a service-related accident, which is a prerequisite to a grant of accident disability pension benefits (Matter of Canfora v Board of Trustees, 60 NY2d 347, 352; Matter of Ortiz v New York City Employees’ Retirement Sys., 173 AD2d 237, lv denied 78 NY2d 864). Petitioner’s participation in firing exercises at the firing range was a part of her routine duties as a police officer and the hearing loss sustained as a result was not the kind of sudden and unexpected event necessary to constitute an accident (see, Matter of Schussler v Codd, 59 NY2d 698, 700, citing Matter of Lichtenstein v Board of Trustees, 57 NY2d 1010). Rather, the hearing loss "was a risk inherent in petitioner’s regular duties” (Matter of Hambel v Regan, 174 AD2d 891, 892-893, affd 78 NY2d 1092).
We have considered petitioner’s other arguments and find them to be without merit. Concur — Milonas, J. P., Rosenberger, Ellerin, Rubin and Williams, JJ.